Hill, Justice.
The appellant in this case, William Edmund Burke, sought to mandamus Fulton County Probate Court Judge Floyd Propst to maintain “such a docket as is required by law.” To this end, he presented a petition for mandamus to the judge presiding in Fulton County Superior Court on July 2,1980. The judge refused to issue the mandamus nisi (see Code § 64-107), stating in his order: “The foregoing matter having been presented to two previous presiding judges, and each having refused to enter an Order, this presiding judge does not enter a nisi for the foregoing reason. Let the Petition for Mandamus be filed.”1 Burke appealed from this order of July 2, 1980 (see Code § 64-110, Code Ann. § 6-701 (a)(3)).
The appellee contends that the trial court correctly declined to enter a mandamus nisi pursuant to Rule 13(a) of Fulton County Superior Court, which provides: “ ‘Judge shopping’ shall not be permitted and any matter presented or assigned to one Judge of the Court shall in no event be presented to another Judge unless under compelling circumstances in the interest of justice, and in every such event any lawyer presenting a matter to any Judge shall inform such Judge if the same or related matters have been submitted previously to another Judge.” At oral argument in this case, it was agreed by counsel for both parties that the petition for mandamus was served pursuant to Code Ann. § 81A-104 (j), is pending in the court below, and has been scheduled for hearing. We hold that in view of Fulton Superior Court Rule 13(a) and the fact that the petition was ordered filed and is pending, the trial court did not err in refusing to enter a mandamus nisi.

Judgment affirmed.


All the Justices concur.


Mr. Burke contends that the two prior refusals were not decisions on the merits but were based upon technicalities. However, the record before us does not show why the two previous presiding judges refused to issue the nisi and those orders have not been appealed.